DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        J. LAPRICE WILLIAMS,
                              Appellant,

                                    v.

                     GALAXY PORTFOLIOS, LLC,
                             Appellee.

                              No. 4D21-157

                           [February 4, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case Nos.
502018CC004504XXXXMB and 502019AP000101CAXXMB.

   J. Laprice Williams, West Palm Beach, pro se.

   David C. Fall of O&L Law Group, P.L., Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.